DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea), and more specifically, an abstract idea of comparing two numbers without significantly more. 
Claim 1 recites, an evaporated fuel processing device configured to supply purge gas into an intake passage through which air to be suctioned into an engine passes, the evaporated fuel processing device comprising: 
a canister in which the purge gas including evaporated fuel is generated; 
a purge pump configured to discharge the purge gas toward the intake passage from the canister; 
a measurement unit configured to measure a temperature  of the purge gas discharged from the purge pump; 
an estimation unit configured to estimate a temperature of the purge gas to be discharged from the purge pump based on an index other than the measured temperature measured by the measurement unit; and 
a controller, 
wherein the controller is configured to 
compare the measured temperature measured by the measurement unit with a reference temperature that is higher by a predetermined degree than the estimated temperature estimated by the estimation unit.

The claim recites inter alia “the controller is configured to compare the measured temperature measured by the measurement unit with a reference temperature that is higher by a predetermined degree than the estimated temperature estimated by the estimation unit”, as explained above. 
Specifically, the step of: comparing the measured temperature with a reference temperature, is considered to be either an abstract concept of collecting and comparing known information (See: Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1067, 100 USPQ2d 1492, 1500 (Fed. Cir. 2011)) or the abstract concept of collecting and comparing known information and the abstract concept of mathematical algorithms/relationships, (See: Maucorps, 609 F.2d 481, 482, 203 USPQ 812, 813 (CCPA 1979); Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1351-52, 119 USPQ2d 1739, 1740 (Fed. Cir. 2016)), (additionally see Prong One under Revised Step 2A).

This judicial exception is not integrated into a practical application because the claim does not recite any additional elements that integrate the judicial exception into a practical application (i.e. the controller does not do anything with the comparison), (additionally see Prong Two under Revised Step 2A). 
The claim includes additional structural elements (an evaporated fuel processing device, an intake passage, an engine, a canister, a purge pump, a measuring unit, an estimation unit, and a controller) which are well-known and understood, routine, and conventional elements to those having ordinary skill within the relevant field of internal combustion engines. These elements do not meaningfully limit the claim. Therefore the additional structural elements as recited within the claim do not amount to significantly more than the judicial exception (see Step 2B).
Therefore, the claims as a whole, when the additional limitations are viewed individually and as a combination, do not include significantly more than the judicial exception since the additional limitations are not sufficient to amount to significantly more than the judicial exception itself because data gathering and manipulation of this data using mathematical algorithms/relationships is typical and routine in the engine arts.

In re claims 2-3, claims 2 and 3 recite additional structural elements (notification unit) and additional steps of “notify information indicating that the measured temperature is higher than or equal to the reference temperature” and “notify of information indicating that the measured temperature is lower than the reference temperature” respectively. However, these additional recitations do not include significantly more than the judicial exception since the additional limitations are not sufficient to amount to significantly more than the judicial exception itself because data gathering and manipulation of this data using mathematical algorithms/relationships is typical and routine in the engine arts (as recited above). Further, selecting a particular data source or type of data to be manipulated (such as temperature data) and then generically displaying that information (in this case, via a malfunction indicator lamp (MIL), which only lights up) is found to be insignificant post solution activity (see: Electric Power Group, LLC v. Alstom S.A., 830 F.3d the measured temperature is higher than, equal to, or lower than the reference temperature, which makes obtaining useful information from the MIL extremely difficult.

In re claims 4, and 6-11, claims 4 and 6-11 recite additional structural elements (pump housing, heat transfer member, suction port, discharge port, gas passage, heat radiation part, motor, bearing, rotation shaft of the motor, heat receiving part, and a coil of the motor). However, these additional recitations do not include significantly more than the judicial exception since the additional limitations are not sufficient to amount to significantly more than the judicial exception itself.
Further in re claims 4 and 7, claim 4 additionally recites the step of “the estimation unit is configured to estimate a temperature of the purge gas to be suctioned” and claim 7 additionally recites the step of “the measurement unit…configured to measure a temperature of the purge gas that has just been discharged”. However, these additional recitations do not include significantly more than the judicial exception since the additional limitations are not sufficient to amount to significantly more than the judicial exception itself. These steps are considered to be insignificant post solution activity, since first, in claim 4, there is not an actual requirement that the temperature of the purge gas to be suctioned is actually estimated, only that the estimation unit is configured to estimate this temperature, and second, in claim 7, there is not an actual requirement that 

In re claim 5, claim 5 recites additional steps of “the controller is configured to stop the purge pump when the measured temperature is higher than or equal to the reference temperature”. However, this additional recitation do not include significantly more than the judicial exception since the additional limitations are not sufficient to amount to significantly more than the judicial exception itself. Specifically, first, there is no recitation that the purge pump has actually started (if the purge pump never starts, then stopping the purge pump is moot) based on anything, second, the claim never actually says that the controller actually stops the pump, the claim only says that the controller is configured to. This being the case, the limitation of  “the controller is configured to stop the purge pump when the measured temperature is higher than or equal to the reference temperature” as recited within claim 5 is considered to be insignificant post solution activity (since there is no requirement that the pump is actually stopped).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D BAILEY whose telephone number is (571)272-5692.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN D BAILEY/Examiner, Art Unit 3747  

/DAVID HAMAOUI/Primary Examiner, Art Unit 3747